DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/2021 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 12/21/2020.  Claims 1-11 remain pending.  Claims 1 and 2 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  

Response to Remarks
	Applicant’s amendments to the claims have overcome the 112(b) rejections applied in the last Office Action in part.  The 112(b) rejection applied to claim 5 was still not addressed and therefore is maintained below.
wherein in the open position in the idle mode a tappet of the pneumatic switching device is configured to move into contact with the nonreturn valve to move the nonreturn valve towards the outlet opening has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Lauer (US 2,918,081) have not been found persuasive. A new interpretation of Lauer as stated below in the 103 rejection teaches wherein in the open position in the idle mode a tappet of the pneumatic switching device is configured to move into contact with the nonreturn valve to move the nonreturn valve towards the outlet opening.
	To further elaborate, the outlet of Lauer which is in communication with chamber 16 may not be clearly shown with respect to the valve 21, but modifying the axial position of the outlet is an obvious modification.  See the 103 rejection below for details on the modification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer (US 2,918,081).
Regarding claim 1, Lauer discloses a drain valve (Fig. 3) for a cooler of a compressor (intended use), with a pressure chamber (including 16 and 18) which is connectable to the interior space of a cooler via a connecting opening, and an outlet opening (the opening connected to 12) for removing a condensate, the drain valve comprising: a pneumatic switching device (the device including 54, and 76); and a nonreturn valve (21), wherein the nonreturn valve and the pneumatic switching device 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the axial position of the outlet opening such that the valve seat 43 is positioned axially in between the valve 46 and the outlet opening since applicant has not disclosed that having the valve seat 43 is positioned axially in between the valve 46 and the outlet opening solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the valve seat 43 is positioned axially in between the valve 46 and the outlet opening, this particular arrangement is deemed to have been known by those skilled in the art since the instant In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, the Applicant fails to provide any criticality of this arrangement throughout the original specification.
The Examiner would like to add that claim 1 does not positively recite the cooler or the compressor such that any limitations directed to the cooler or compressor are interpreted as intended use.
Regarding claim 2, Lauer further discloses the drain valve of claim 1, wherein, during a compressor mode, the operative connection between the switching device and the nonretum valve is severed because of pressure in the pressure chamber. (Col. 3, lines 62-65 and Col. 6, lines 13-49; see how the switching device is adapted to engaged 50 to open valve 21 until pressure increases so that the diaphragm 15 drives the switching device away from 50 to allow the valve 21 to close)
Regarding claim 3, Lauer further discloses the drain valve of claim 2, wherein the nonreturn valve is switchable by the pressure, which is applied to the nonretum valve, in the pressure chamber into the open position when the pressure in the pressure chamber exceeds a predetermined value. (for the purposes of this claim, the outlet is considered to be the opening to the valve from 12 and the inlet is considered to be the opening to the valve from 11.  See how when pressure flows from 16 to 17, the valve would function in the same manner as the Applicant is claiming since the valve would be normally open under low or no pressure, then would at least move towards the closed position when pressure is sufficient to sever the connection between 54 and 50, 
Regarding claim 4, Lauer further discloses the drain valve of claim 1, wherein the pressure chamber is sealed in relation to the switching device by a membrane (15) arranged above the condensate flow.
Regarding claim 5, as best understood, Lauer further discloses the drain valve of claim 1, wherein a nozzle (11) is arranged at the outlet opening, or the outlet opening for removing the condensate has a cross section which is smaller than the connecting opening forming a nozzle.
Regarding claim 6, Lauer further discloses the drain valve of claim 1, wherein the cross section of the outlet opening is dimensioned such that, in the event of a failure of the closing function of the nonreturn valve in the compressor mode, the conveying power loss is limited to at most 10%. (this limitation is further defining the intended use which the valve of Lauer is capable of performing)
Regarding claim 7, Lauer further discloses the drain valve of claim 1, further comprising a filter screen (53) arranged at the connecting opening to the cooler.
Regarding claim 8, Lauer further discloses the drain valve of claim 1, wherein the switching device and the nonretum valve are arranged lying opposite each other in the pressure chamber. (Fig. 3)
Regarding claim 9, Lauer further discloses the drain valve of claim 1, further comprising a tappet (50) which produces the operative connection between switching device and nonreturn valve and is arranged in the pressure chamber. (Fig. 3)

Regarding claim 11, Lauer further discloses the drain valve of claim 1, wherein in the open position the condensate flows sequentially from connecting opening through the pressure chamber and past the nonreturn valve to reach the outlet opening. (in a similar manner to the interpretation taken in claim 3, the outlet is considered to be the opening to the valve from 12 and the inlet is considered to be the opening to the valve from 11.  Also, the connecting opening is the opening leading from 12 into 16.  See how fluid may necessarily travel from the connecting opening into the pressure chamber and then past the nonreturn valve to reach the outlet as claimed)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL J GRAY/Examiner, Art Unit 3753